              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AARON SLOAN,
      Plaintiff,                                   NO.3:11-CV-0994

             v.                                    (JUDGE CAPUTO)
JOHN MURRAY, et al.,
      Defendants.

                                 MEMORANDUM
      Previously in this action brought by Plaintiff Aaron Sloan (“Sloan”), I granted
summary judgment in its entirety to Defendants Superintendent John Murray
(“Murray”), Deputy of Facilities Management Richard Southers (“Southers”), and
Lieutenant Kathy Flowers (“Flowers”). (See Doc. 90, generally). I also granted
summary judgment in favor of Defendant Corrections Officer Joshua Flinn (“Flinn”)
on all claims except the access-to-courts claim against him regarding the alleged
confiscation of Sloan’s legal material concerning conditions of confinement at SCI-
Forest between September 28, 2008 and January, 2, 2009. With respect to that sole
remaining claim, though, I directed Sloan to file a supplemental response to address
the “actual injury” he incurred as a result of the confiscation of his legal material.
Sloan filed such a response. (See Doc. 92, generally). He also submitted a motion
seeking reconsideration of my decision granting summary judgment in favor of
Murray, Southers, and Flowers.        (See Doc. 93, generally).       The motion for
reconsideration will be denied because it was not timely filed and it otherwise fails to
satisfy the applicable standard for reconsideration. Additionally, because Sloan fails
to demonstrate that he incurred an “actual injury” related to his lone remaining access-
to-courts claim against Defendant Flinn, that claim will be dismissed and the action
will be closed.
                                   I. Background
      Sloan commenced this action pro se on May 19, 2011 setting forth claims for
alleged violations of his constitutional rights. (See Doc. 1, generally). Defendants
moved to dismiss the Complaint, and that motion was granted in part and denied in
part. (See Docs. 23-24, generally). Specifically, all of Sloan’s claims except his
access-to-courts and conspiracy claims against Defendants Flowers, Flinn, Murray,
and Southers were dismissed. (See Doc. 24, generally).
      Sloan moved for reconsideration of the disposition of Defendants’ motion to
dismiss. (See Doc. 25, generally). Sloan was given the opportunity to file an amended
complaint concerning his access-to-courts claim against Defendants Taggart, Smeal,
Carberry, and Williams. (See Doc. 42, generally). Sloan failed to timely file an
amended complaint. (See docket, generally).
      The remaining Defendants then moved for summary judgment. (See Docs. 74-
76, generally). That motion was granted in part and denied in part by Order dated
August 10, 2017. (See Doc. 90, generally). In particular, the motion was granted with
respect to Defendants Murray, Flowers, and Southers on all remaining claims. (See
id.). As to Defendant Flinn, summary judgment was granted in his favor regarding
Sloan’s conspiracy and access-to-courts claim related to his confinement at SCI-Forest
prior to September 18, 2008. (See id.). However, Flinn was denied summary
judgment without prejudice to Sloan’s access-to-courts claim for the “alleged
confiscation of his legal material concerning his conditions of confinement at SCI-
Forest between September 28, 2008 and January 2, 2009 [which] is the sole remaining
claim.” (Id.). That Order further provided:
            6.    Within twenty-one (21) days of the date of this Order,
                  Mr. Sloan shall file a response to the Court’s finding
                  as to his failure to plead actual injury to a
                  nonfrivolous claim concerning his conditions of
                  confinement between September 28, 2008 and January
                  2, 2009 as outlined in the Court’s Memorandum.
            7.    Mr. Sloan’s failure to file a timely response as to his
                  sole remaining access-to-courts claim will result in the
                                          2
                     dismissal of this claim pursuant to 42 U.S.C. §
                     1915(e)(2)(B) and Fed. R. Civ. P. 41(b).

(Id.).
         Sloan filed a response to the August 10, 2017 Order. (See Doc. 92, generally).
Further, on October 17, 2017, Sloan filed a motion for reconsideration of the August
10, 2017 Order. (See Doc. 93-94, generally). Sloan’s response and motion for
reconsideration are now ripe for review.
                                     II. Discussion
A.       Motion for Reconsideration.
         Sloan seeks reconsideration of the decision granting summary judgment to
Defendants Murray, Southers, and Flowers. (See Doc. 93-94, generally). The purpose
of a motion for reconsideration is to correct manifest errors of law or fact or to present
newly discovered evidence. See Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.
1985). A motion for reconsideration may be granted if the movant establishes: (1) an
intervening change in controlling law; (2) the availability of new evidence that was
not available when the court decided the motion; or (3) the need to correct a clear error
of law or fact or to prevent manifest injustice. Max's Seafood Café, by Lou–Ann, Inc.
v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).
         Sloan’s motion for reconsideration fails for two reasons. First, the motion was
untimely filed. Rule 59(e) requires that “[a] motion to alter or amend a judgment must
be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e).
Sloan’s motion for reconsideration of the August 10, 2017 Order is dated October 12,
2017 and was received by the Court on October 17, 2017, (see Doc. 93, generally),
well beyond the twenty-eight (28) days he had to seek reconsideration under Rule
59(e). See, e.g., In re Taggart, No. 17-2475, 2018 WL 4519959, at *2 (3d Cir. Sept.
20, 2018) (motion for reconsideration filed 363 days after judgment was entered was
untimely). And, while Sloan refers to Federal Rule of Civil Procedure 60 in support
of his motion, his motion is not governed by that Rule. See Smart v. Aramark Inc.,
                                            3
618 F. App’x 728, 730 (3d Cir. 2015). Here, Sloan alleges only legal error in his
motion as the basis for relief, and the Third Circuit has made clear that “legal error,
without more, does not warrant relief” under Rule 60(b). Id. (quoting United States
v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003)).
      Second, and disregarding the untimeliness of the motion, Sloan is not entitled
to reconsideration. With respect to Defendants Murray and Southers, summary
judgment was granted in their favor because the claims against them were procedurally
defaulted. (See Doc. 89, 16). In so doing, I explained that “[t]o the extent Mr. Sloan
argues that his knowledge of Superintendent Murray and Mr. Souther’s involvement
was not known at the time of filing grievance 338188, this argument does not address
his failure to name them, or their involvement, in a subsequent grievance once he
learned of their alleged participation. When Mr. Sloan learned of the critical role
Superintendent Murray and Mr. Southers had in the confiscation of his property, he
had an obligation to file a grievance.” (Id.).
      Sloan now claims he recently discovered that he did in fact file at least two
grievances that refer to grievance 338188, i.e., grievances 348962 and 353035. These
grievances cited as a basis for reconsideration, though, do not implicate the events of
September 18, 2010 or Murray/Souther’s alleged participation therein. Rather, those
grievances concern Defendants’ alleged failure to respond (or timely respond) to
inmate grievances and appeals. The claims against Murray and Southers are, for
reasons previously, procedurally defaulted.
      Nor is reconsideration of the grant of summary judgment in favor of Flowers
warranted. As detailed in my prior opinion, I found that the record was devoid of any
evidence to support Sloan’s assertion that Flowers interfered with his access-to-courts.
(See Doc. 89, 21). While Sloan requests that I reconsider this finding, he again, just
like before, does not provide any evidence to dispute Flower’s declaration that as a
Lieutenant at the time of the alleged conduct she would not have actively participated
in searching an inmate’s cell. (See id.). The motion for reconsideration will be
                                          4
denied.
B.    Response to August 10, 2017 Order.
      Sloan was also directed to explain how he suffered an actual injury to a
nonfrivolous claim as to his sole remaining access-to-courts claim against Defendant
Flinn. (See Doc. 90, generally). In ordering Sloan to do so, I explained:
            In Monroe, the Third Circuit Court of Appeals held that
            merely asserting that a prisoner was deprived of legal
            materials was insufficient to show that the “lost” claims were
            non-frivolous. Monroe [v. Beard, 536 F.3d 198, 206 (3d Cir.
            2008)]. Here Mr. Sloan's general assertion of the
            confiscation of his legal materials relative to his last claim
            do not “describe the underlying arguable claim well enough
            to show that it is ‘more than mere hope,’ and [does not]
            describe the ‘lost remedy.’” Id., 205-06 (quoting Harbury,
            536 U.S. at 416–17, 122 S.Ct. at 2187). Accordingly, the
            Court finds that Mr. Sloan has failed to state an
            access-to-courts claim based on the confiscation of his legal
            materials related to his conditions of confinement claim at
            SCI-Forest between September 28, 2008 and January 2,
            2009. Likewise, he fails to plead or otherwise demonstrate
            that he had no other remedy for the lost claim other than in
            his present denial of access suit. Monroe, 536 F.3d at 205.
            Plaintiff does not explain or factually support his allegations
            that he was “shut out” of court due to the confiscation of his
            legal materials when more than a year of the relevant statute
            of limitations remained for him to pursue those claims.
            Similarly, he fails to aver sufficient facts to suggest that any
            action concerning his conditions of confinement were
            non-frivolous. As such, based on Mr. Sloan's Complaint and
            the evidence in the record, the Court finds that Mr. Sloan's
            simple allegation as to the confiscation of his legal materials
            concerning his conditions of confinement claim at
            SCI-Forest between September 28, 2008 through January 2,
            2009, fails to satisfy the pleading requirements of an
            access-to-courts claim as he fails to allege actual injury.
            However, because the Court raises this claim, Mr. Sloan will
            be given the opportunity to respond. Mr. Sloan shall be
            required to demonstrate that his final claim was not legally
            frivolous and how he was “shut out” of court or otherwise
            demonstrate “injury” due to the confiscation of his legal
            materials. While the factual merits of his conditions of
            confinement claim will not be reviewed by this Court, Mr.
            Sloan will be required to demonstrate that his claims were
            not legally frivolous, i.e. that they were properly exhausted
            and thus in the proper posture to be pursued in federal court.
            Additionally, Plaintiff shall provide information as to his
            efforts to pursue his conditions of confinement claims in a
            court of law (the Court of Common Pleas of Forest County
            or the Western District of Pennsylvania) and the outcome of
            those efforts, i.e. the reasons why his actions were dismissed
                                           5
            or failed. Without such evidence, the Court will dismiss Mr.
            Sloan's sole remaining access-to-courts claim against CO
            Flinn based on the confiscation of legal materials concerning
            his conditions of confinement at SCI-Forest between
            September 28, 2008 and January 2, 2009 due to Plaintiff's
            failure to allege actual injury.
(Doc. 89, 24-25).
      Sloan, as ordered, filed a response to the August 10, 2017 Order. (See Doc. 91,
generally). Therein, Sloan points to case law regarding a prison’s obligation to
provide inmates with basic human needs, such as sanitary conditions and food. (See
id. at ¶¶ 18-23).
      Upon review, Sloan still fails to adequately detail an actual injury necessary to
support his access-to-courts claim. Sloan’s response provides citation to precedent
governing Eighth Amendment conditions of confinement claims. (See Doc. 91, ¶¶ 18-
23). But, Sloan does not provide any factual support to show that his predicate claims
were not frivolous. (See id., generally). In other words, Sloan has failed to detail “the
predicate claim . . . well enough to apply the ‘nonfrivolous’ test and to show that the
‘arguable’ nature of the underlying claim is more than hope.”            Christopher v.
Harbury, 536 U.S. 403, 416, 122 S. Ct. 2179, 153 L. Ed. 2d 413 (2002).
      Moreover, Sloan failed to comply with the instructions in the August 10, 2017
Memorandum and Order in that he did not: (1) explain or factually support his
contention that he was “shut out” of court when sufficient time remained on the
applicable limitations period; (2) show that the underlying claims were in the proper
posture to pursue in court; and/or (3) describe his efforts to pursue his conditions of
confinement claims in a court of law. Sloan’s response to the August 10, 2017 Order
is more akin to a request for reconsideration, and he has not demonstrated that
reconsideration is warranted. As such, Sloan’s sole remaining claim in this action, i.e.,
the access-to-courts claim against Defendant Flinn regarding the alleged confiscation
of legal material concerning conditions of confinement at SCI-Forest between
September 28, 2008 and January, 2, 2009, will be dismissed.

                                           6
                                  III. Conclusion
      For the above stated reasons, the motion for reconsideration will be denied.
Further, in accordance with my August 10, 2017 Order, and finding that Sloan has
failed to adequately demonstrate an “actual injury” he incurred relating to his sole
surviving access-to-courts claim against Defendant Flinn, that claim will be dismissed
with prejudice and the action will be closed.
      An appropriate order follows.


October 11, 2018                                 /s/ A. Richard Caputo
Date                                             A. Richard Caputo
                                                 United States District Judge




                                          7
